Citation Nr: 1718373	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-00 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to Agent Orange exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to December 1967, from December 1967 to June 1970, and from June 1970 to October 1971. The Veteran had service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a heart disability, to include as due to Agent Orange exposure.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board finds a remand is warranted to comply with the Board's January 2015 remand directives. 

This matter was previously before the Board in January 2015, on remand the AOJ was directed to provide the Veteran with an examination to determine the nature and etiology of his heart disability. The Veteran was afforded a VA examination in June 2015. See June 2015 VA examination. The examiner was directed to determine what heart disabilities were present, and whether the Veteran has ischemic heart disease. Further, for each identified heart disorder the examiner was directed to provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the heart disorder is related to his active service, to include herbicide exposure.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The June 2015 VA examiner noted the Veteran has a diagnosis of an implanted cardiac pacemaker, and found it was less likely than not that the Veteran has ischemic heart disease due to his service and exposure to Agent Orange. However, the VA examiner failed to address direct service connection as to the Veteran's diagnosed heart disorder, implanted cardiac pacemaker, and whether this is related to his active service, including exposure to herbicides. As such, the VA examination must be supplemented as it does not sustainably comply with the January 2015 remand directives, and must again be remanded for a supplemental opinion. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the VA examiner who provided the June 2015 examination for a supplemental opinion. 
If the same examiner is not available, the claims folder should be forwarded to another clinician. If evaluation of the Veteran is deemed necessary, appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims file, to include this remand, review any additional treatment records associated with the claims file and revisit all prior opinions provided. The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's currently diagnosed heart disability, implanted cardiac pacemaker is related to his active service, including exposure to herbicides. 

Review of the entire claims file is required. The examiner must provide a complete rationale for all findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The examiner should also provide an opinion on when a heart disability likely first manifested after service. 

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




